 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                     UNITED STATES DISTRICT COURT
11
                                    EASTERN DISTRICT OF CALIFORNIA
12
                                                FRESNO DIVISION
13
                                      )
14   MARC JOSEPH HLADEK, SR.,         )                  Case No.: 1:18-cv-01349-JDP
                                      )
15            Plaintiff,              )                  ORDER GRANTING MOTION TO
                                      )                  REMAND
16       vs.                          )
                                      )                  ECF No. 14
17
     COMMISSIONER OF SOCIAL SECURITY, )
                                      )
18                                    )
              Defendant.
                                      )
19
20
            On June 24, 2019, defendant moved for remand of plaintiff’s social security appeal. ECF No.
21
     14. Plaintiff has not responded, and this matter is now ripe for review.
22
            It is hereby ordered that this matter be remanded to the agency for further administrative
23
     proceedings pursuant to sentence four of 42 U.S.C. section 405(g). The Appeals Council will remand
24
     the case to an administrative law judge (ALJ) for a new decision. The Appeals Council will instruct the
25
     ALJ to reevaluate the evidence including, but not limited to, the medical-opinion evidence. The clerk is
26
     directed to enter judgment in favor of plaintiff and to close this case.
27
28
 1
 2
 3   IT IS SO ORDERED.
 4
 5   Dated:   August 21, 2019
                                     UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      2
     NOT. OF MOT. & MOT. TO REMAND                 (CASE NO. 1:18-cv-01349-JDP)
